Citation Nr: 0910818	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to service connection for a right knee 
disability

2. Entitlement to service connection for a low back 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1957 until April 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
July 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence 
showing that a right knee disability preexisted active 
service and was not aggravated by active service.

2.  The service records contain a finding of right knee 
arthritis, which remains the Veteran's current diagnosis; 
post-service records do not document treatment referable to 
the right knee until almost 40 years following separation 
from active service.

2.  A low back disability was not treated during active 
service; the Veteran currently has a low back disability 
manifest as lumbar stenosis; post-service records indicate a 
39-year gap in treatment for the low back following 
separation from active service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by active service and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1132, 1133, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 4.71a (2008).

2. A low back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in August 2003 and February 2008 
that fully addressed all notice elements.  The letters 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the February 2008 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date for his 
knee disability.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was not satisfied until 
after the initial RO decision by way of a letter sent to the 
Veteran in February 2008 that fully addressed the 
requirements of Dingess. Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the right knee claim was readjudicated with the issuance of a 
supplemental statement of the case in December 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   
Regarding the low back claim, it is acknowledged that Dingess 
notice was not provided.  However, as discussed below, the 
evidence of record does not support a finding of service 
connection for the claimed lower back disorder and thus no 
disability evaluation or effective date will be assigned.  
Accordingly, any notice deficiency regarding effective dates 
and degrees of disability is rendered moot.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the Veteran was not afforded a VA 
examination with respect to the low back claim.  However, as 
low back complaints or treatment were not shown in service or 
for several decades thereafter, and as no medical evidence 
suggests a causal relationship to active service, an 
examination is not found to be necessary here.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Further regarding the duty to assist, the claims file 
contains the Veteran's service treatment records, as well as 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record and can identify none which may be 
relevant to the immediate claims. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Relevant Law and Regulations

The Veteran is claiming entitlement to service connection for 
right knee and low back disabilities. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, (West 2002).  Additionally, service 
connection for a chronic disease such as arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service. See, 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the current disability. See, 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Service Connection: Right Knee Disability

In the present case, the Veteran contends that he suffers 
from a disability of the right knee attributable to service. 

At the outset, the Board recognizes that the Veteran 
currently has a medically diagnosed disorder of the right 
knee.  Specifically, private treatment records from August 
2000 indicate a diagnosis of osteoarthritis of the right 
knee.  These findings were confirmed in an August 2008 VA 
examination.  Thus, the requirement of current disability has 
been satisfied here.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a right knee disorder existed prior to the 
Veteran's service.  In this regard, it is noted that a 
Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See, 38 U.S.C.A. § 
1111.

Regarding aggravation, the evidence must demonstrate "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently. Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Moreover, the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying disability, as contrasted to the symptoms of 
that disability, has worsened. Hunt v. Derwinski, 1 Vet. App. 
292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  It is observed that the Veteran's enlistment 
examination in February 1957 revealed normal lower 
extremities.

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  In order to 
determine whether that presumption may be rebutted, the Board 
must next determine if the record contains clear and 
unmistakable evidence of a preexisting injury or disease 
prior to service.  In this case, such evidence does exist 
within the Veteran's service treatment records.  In April 
1957, less than two weeks after entering service, treatment 
records indicate that the Veteran was experiencing pain in 
his leg.  Records continue to show constant leg and knee 
pains through November 1957 when the Veteran was diagnosed 
with arthritis.  Multiple November 1957 treatment records 
also include references to an injury which occurred eight 
months prior to service.   The records indicate that the 
Veteran fell 10 feet while descending a ladder and landed 
flat on his feet, causing his right knee to give out, and 
resulting in a probable tear of the lateral collateral 
ligament.  The Board finds the above to be clear and 
unmistakable in establishing that the Veteran entered service 
with a preexisting injury or disease. See 38 U.S.C.A. § 1111.

Again, the presumption of soundness is rebutted in cases 
where the record contains clear and unmistakable evidence 
demonstrating that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  As previously discussed, the record here does 
contain clear and unmistakable evidence of a preexisting 
disability.  Moreover, such preexisting disability was not 
aggravated by active service here.  In so concluding, it is 
observed that, following the Veteran's November 1957 
treatment for the right knee, the record indicates no further 
in-service treatment.  Moreover, although the Veteran reports 
right knee pain in his February 1959 separation examination, 
objective examination at that time showed normal findings.  
Additionally, the post-service record is silent as to 
complaints or treatment for a right knee disorder until 
almost 40 years following separation, in 1997.  At that time, 
he reported a 3-month history of knee pain, and recalled a 
twisting injury to the knee in 1996.  While he later reports 
a history of continuous right knee pain, such as at his June 
2008 VA examination, 
the lengthy absence of documented treatment, and the 
inconsistent historical accounts reported by the Veteran, 
both tend to weigh against a finding that any permanent 
worsening in disability occurred during active service.  
Furthermore, no competent medical evidence of record 
indicates that the preexisting injury was worsened by 
service.  In fact the VA examiner reached the opposite 
conclusion in August 2008, following a review of the claims 
file.  

In short, the record contains clear and unmistakable evidence 
that a right knee disability preexisted active service and 
was not aggravated by such service.  Consequently, the 
presumption of soundness has been rebutted here.  As a 
result, the appropriate question for consideration is whether 
a current right knee disability was aggravated by, rather 
than incurred in, active service.  

For the reasons already explained, the competent evidence 
does not demonstrate that a preexisting right knee disability 
was permanently worsened by active service.
Again, a competent VA opinion reached the opposite conclusion 
in August 2008.  Such opinion was offered following a review 
of the record and after an objective evaluation of the 
Veteran.  For these reasons, it is found to be highly 
probative.  Moreover, no other competent medical evidence 
refutes that conclusion.  Accordingly, a grant of service 
connection for the aggravation of the preexisting right knee 
disability is not warranted here.  

In reaching the above conclusion, the Board acknowledges the 
Veteran's statements, in which he alleges continuous right 
knee symptomatology.  In statements of June 2005, he 
explained that for many years following service, he was 
unable to seek medical attention for reasons of economic 
hardship.  Instead, he self-managed pain with over the 
counter medication and "home remedies" until seeing a 
physician in 1997.

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current perceived levels of pain and discomfort in his knee. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
as noted above, the record contains some apparent 
inconsistencies regarding the onset of current right knee 
symptoms, diminishing the credibility of his statements.  In 
any event, even if the Veteran's current account of 
continuous right knee symptomatology is accepted, an 
allowance would still not be possible here.  Indeed, the 
basis for the denial is that the evidence establishes that 
the disability preexisted active service and there is no 
showing that such disability underwent a permanent worsening 
as a result of service such as to enable a grant on the basis 
of aggravation.  The Veteran's statements, in particular 
those made in his September 2005 VA Form 9, indicate a 
progressive worsening of right knee symptoms over time since 
active service.  Again, he is competent to state that his 
symptoms have worsened over time.  However, whether such 
worsening is attributable to active service is a complex 
question of medical causation which the Veteran is not found 
to be competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The Board has also considered whether service connection may 
be granted on a 
presumptive basis here.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In considering presumptive service connection, it is 
acknowledged that the Veteran was diagnosed with arthritis of 
the right knee in November 1957, a diagnosis that persists to 
the present day.  However, in this case the presumption for 
chronic diseases is found to be rebutted under the provisions 
of 38 C.F.R. § 3.307(d).  Essentially, the evidence shows 
preexisting disability that was not shown to have worsened in 
severity during active service, serving as "affirmative 
evidence to the contrary" to the presumptive provision for 
chronic disease. 

In sum, there is no support for a grant of service connection 
for right knee disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See, 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Service Connection: Low Back Disability

The Veteran is also claiming entitlement to service 
connection for a lower back disability.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  These records do not show 
complaints or treatment referable to the back and the 
Veteran's separation examination in February 1959 showed 
normal findings of the spine and musculoskeletal system.

Following separation from active service, the evidence first 
shows treatment referable to back problems in October 1998 
following a motor vehicle accident.  Outpatient records show 
treatment again in August 1999 and July 2000, at which time 
the Veteran was diagnosed with lumbar stenosis.  In this 
regard, the Board notes the amount of time that elapsed since 
military service can be considered as evidence against the 
claim. Maxson, 230 F.3d at 1333.

To the extent that the Veteran contends to have had 
continuous low back symptomatology since active service, such 
symptoms are capable of lay observation.  Accordingly, he is 
competent to make such report.  However, 
while the Veteran is found to be sincere in his beliefs, his 
contentions are not found to be credible in light of the 
absence of post-service treatment for almost four decades 
after military discharge.  Therefore, continuity of 
symptomatology is not here established by either the 
competent evidence or the Veteran's own statements.  
Moreover, no competent evidence of causally relates the 
current back disorder to active service.

In conclusion, there is no support for a grant of service 
connection for a low back disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


